Citation Nr: 0331069	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the veteran's 
cause of death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active military service November 1955 
to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


REMAND

The appellant contends that the veteran's death was due to 
his service connected anxiety reaction and associated 
alcoholism.  In an April 2002 statement of the case the RO 
indicated that the appellant was sent a letter dated 
November 2001 requesting the appellant furnish a statement 
from the veteran's doctor which indicated that it was at 
least possible that the disability causing or contributing 
to death was caused by injury or disease which began or 
worsened during military service.  As of the date of the 
statement of the case, the RO had not received a statement 
from the veteran's doctor and the claim was denied.  In her 
January 2002 notice of disagreement, the appellant indicated 
that she had tried calling several times in order to contact 
the veteran's treating physician but she received no 
response.  Since the veteran's treating physician was a VA 
physician, the RO is in a better position to obtain the 
required evidence than the appellant is.  Therefore, the RO 
should assist in the development of the claim by making an 
attempt to obtain the required evidence.  To ascertain 
proper development this case must be remanded.  See Charles 
v. Principi, No. 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, the issue of entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 will be 
deferred since it is inextricably intertwined with the issue 
sent for development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file should be sent to 
the veteran's treating physician.  The 
VA physician should state an opinion as 
to whether it is at least as likely as 
not that that the disability that was 
either the principle or a contributory 
cause of death was caused by injury or 
disease which began or worsened during 
military service, to include the 
veteran's service connected anxiety 
disorder.  A complete rationale for the 
opinion must be provided.  If veteran's 
last treating physician is not 
available, the claims folder should be 
referred to an equally qualified VA 
physician to review the record and state 
an opinion.

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA 
are properly applied in the development 
of the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and her 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




